Citation Nr: 1614386	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  09-13 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a heart disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May 1979 to October 1979, and on active duty from January 1980 to March 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of this case was subsequently transferred to the RO in Phoenix, Arizona.  


REMAND

A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. at 271.

After reviewing the October 2014 VA opinion, the Board has determined that it is not in substantial compliance with the Board's August 2014 remand directives.  Id.  The Board's August 2014 remand instructed the RO to obtain a supplemental medical opinion from either the examiner who issued the August 2010 VA opinion or another qualified examiner that was responsive to the question of whether the Veteran had a current heart disorder that is related to service or represents a residual of an in-service disorder. 

Based on the examiner's report, it remains unclear as to whether the Veteran has a current heart disorder that is related to his military service, to include his treatment for a heart murmur during service, as well as the Veteran's purported treatment for a heart murmur during his period of ACDUTRA from May 1979 to October 1979.  Under these circumstances, the RO must obtain another supplemental medical 

opinion addressing whether the Veteran has a current heart disorder, and if so, whether that heart disorder is related to his military service.  This supplemental opinion must give full consideration to the existing medical opinions of record. 

Accordingly, the case is remanded for the following action:

1.  The RO must obtain another supplemental medical opinion from a qualified VA examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Following a review of the Veteran's service and post-service treatment records, and with consideration of the Veteran's statements, the examiner must render an opinion as to whether the Veteran has a current heart disorder that is related to his military service, including his in-service treatment for a heart murmur.  The examiner must also provide an opinion as to whether any of the Veteran's post-service heart disorder diagnoses, to include cardiomyopathy, represent a residual of any in-service disorder or represent a chronic disorder that began in service. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing to 

make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

2.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

4.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the issue on appeal.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




